Citation Nr: 9909849	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  99-02 132	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

This matter relating to attorney fees arises from a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which resulted in an 
award of past-due benefits to the veteran.

By a decision in November 1995, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
tarsal tunnel syndrome, heel spurs, and osteoarthritis 
secondary to frozen feet and denied an increased rating for 
residuals of bilateral frozen feet, then rated as 30 percent 
disabling.  The veteran appealed that decision to the United 
States Court of Veterans Appeals (Court).  By an Order dated 
in February 1997, the Court vacated the Board's decision and 
remanded the matter to the Board for further development and 
reconsideration.  In January 1998, the Board remanded this 
matter to the RO for further development and reconsideration 
of the issues considered by the Board.  In a November 1998 
rating decision, the RO granted service connection for 
bilateral tarsal tunnel syndrome and awarded a 10 percent 
disability rating for each foot, effective from August 11, 
1998.  In the same decision, the RO awarded an increased 
rating of 50 percent for residuals of frozen feet, with 
osteoarthritis and heel spurs, effective from November 16, 
1992 to January 12, 1998, and awarded separate ratings of 30 
percent for each foot effective from January 12, 1998.  The 
RO also granted service connection for trimalleolar fracture 
of the left ankle as secondary to service-connected 
disability from residuals of frozen feet and awarded a 
disability rating of 20 percent, effective from February 15, 
1997.

By a letter dated January 27, 1999, the RO notified the 
veteran and the attorney who had represented the veteran of 
the payment of past-due benefits and the referral of the file 
to the Board for a decision concerning the attorney's 
eligibility for payment of a fee for his services from the 20 
percent past-due benefits withheld by the RO.  They were 
given 30 days within which to submit to the Board evidence or 
argument concerning payment of attorney fees.  On March 2, 
1999, the Board received a statement from the veteran in 
which he requested that no attorney fees be paid from the 
award of past-due benefits as the attorney had withdrawn from 
representation prior to the award.  On March 15, the Board 
received a telefacsimile transmission of a letter from the 
attorney in which she asserted that she was entitled to 
payment of a fee from the past-due benefits withheld.  The 
question of whether such withheld benefits should be paid to 
the veteran's attorney is now before the Board.



FINDINGS OF FACT

1.  A final Board decision on a claim for service connection 
for tarsal tunnel syndrome secondary to frozen feet and 
entitlement to an increased rating for residuals of bilateral 
frozen feet was rendered on November 7, 1995.

2.  The notice of disagreement which preceded the Board's 
November 7, 1995, decision was received by the RO in April 
1993.

3.  The Board has not promulgated a final decision on the 
issue of entitlement to service connection for trimalleolar 
fracture of the left ankle as secondary to service-connected 
disability from residuals of frozen feet.

4.  The attorney was retained by the veteran in September 
1996.

5.  The attorney filed a fee agreement with the Board in 
December 1996 and July 1997.

6.  Past-due benefits are payable based on the RO's December 
1998 rating decision, which granted service connection for 
tarsal tunnel syndrome secondary to residuals of bilateral 
frozen feet and awarded a rating of 10 percent for each foot, 
effective from August 11, 1998; awarded a 50 percent rating 
for residuals of bilateral frozen feet, effective from 
November 16, 1992 to January 12, 1998, and awarded separate 
ratings of 30 percent for each foot, effective from January 
12, 1998.

7.  The total fee for the attorney's services is no more than 
20 percent of the past-due benefits associated with the 
claims for service connection for tarsal tunnel syndrome 
secondary to residuals of frozen feet and increased rating 
for residuals of frozen feet, and is wholly contingent on a 
favorable resolution of the case.


CONCLUSIONS OF LAW

1.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have been met regarding the 
attorney's representation in the claims for service 
connection for tarsal tunnel syndrome and increased rating 
for residuals of bilateral frozen feet.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) 
(1998).

2.  The criteria under which an attorney may be paid a fee 
for services by VA from past-due benefits awarded for tarsal 
tunnel syndrome and increased rating for residuals of 
bilateral frozen feet are met.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).

3.  The criteria under which a valid fee agreement between 
the veteran and his attorney as to representation before VA 
and the Board may be executed have not been met regarding the 
claim of entitlement to service connection for trimalleolar 
fracture of the left ankle.  38 U.S.C.A. § 5904(c) (West 1991 
& Supp. 1998); 38 C.F.R. § 20.609(c) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services before 
VA concerning claims for VA benefits.  38 U.S.C.A. § 5904(c) 
(West 1991 & Supp. 1998); 38 C.F.R. § 20.609(c) (1998).  
These criteria are:  1) promulgation by the Board of a final 
decision with respect to the issue or issues involved; 2) the 
NOD which preceded the Board decision with respect to the 
issue or issues involved was received by the RO on or after 
November 18, 1988; and 3) the attorney or agent must have 
been retained not later than one year following the date that 
the Board decision with respect to the issue or issues 
involved was promulgated.

The veteran has provided the Board with a copy of The 
Veterans Consortium Pro Bono Legal Program Agreement to 
Engage an Attorney or Law Firm, signed by both the veteran 
and the attorney in September 1996.  In December 1996, the 
Board received a copy of a fee agreement between the veteran 
and the attorney, which was signed by the attorney in October 
1996 and by the veteran in November 1996, concerning 
representing the veteran before VA in the claims for service 
connection for tarsal tunnel syndrome, heel spurs, and 
osteoarthritis secondary to frozen feet, and an increased 
disability evaluation for the residuals of frozen feet.  The 
agreement provided for the payment of a fee of 20 percent of 
the total amount of any past-due benefits awarded on the 
basis of the veteran's claim with the VA, to be paid directly 
by VA from the award.  The Board advised the RO to withhold 
payment of 20 percent of any past-due benefits awarded 
pending review of the attorney fee agreement by the Board.  
In July 1997, the Board received another fee agreement, 
signed by the veteran and the attorney in June 1997, 
concerning representation of the veteran before the Board in 
presenting his claims for tarsal tunnel syndrome, heel spurs, 
and osteoarthritis, and for an increased rating for residuals 
of frozen feet.  This fee agreement also provided for the 
payment of a fee of 20 percent of the total amount of any 
past-due benefits awarded on the basis of the veteran's claim 
with the VA, to be paid directly by VA from the award.  The 
Board again advised the RO to withhold payment of 20 percent 
of any past-due benefits awarded pending review of the 
attorney fee agreement by the Board.

I.  Claim of Service Connection for Tarsal Tunnel Syndrome 
and Increased Rating for Residuals of Bilateral Frozen Feet

With regard to the above-captioned claims it is clear that 
the statutory and regulatory criteria for eligibility for 
payment of attorney fees from past due benefits withheld have 
been met.  On these issues, the Board promulgated a final 
decision on November 7, 1995.  The notice of disagreement 
which preceded the Board's decision with respect to these 
issues was received by the RO in April 1993.  The attorney 
was retained within one year of the date of the Board's 
decision which disallowed entitlement to service connection 
for tarsal tunnel syndrome and denied an increased rating for 
residuals of bilateral frozen feet.

In addition, the fee agreements signed by the attorney and by 
the veteran-claimant in 1996 and 1997, meet the requirements 
of 38 U.S.C.A. § 5904(d) (West 1991 & Supp. 1998) for payment 
of the attorney by VA from the past-due benefits awarded to 
the veteran.  Under 38 U.S.C.A. § 5904(d) and 38 C.F.R. 
§ 20.609(h) (1998), the following requirements must be met 
for VA to pay the attorney's fee from past-due benefits:  
(1) a copy of a fee agreement is in the veteran's file; 
(2) past-due benefits are payable based on a favorable 
resolution of the issue or issues previously before the 
Board; (3) the total fee provided for in the agreement 
(excluding expenses) does not exceed 20 percent of past-due 
benefits; and (4) the amount of the fee must be wholly 
contingent on whether or not the "matter" is resolved in a 
manner favorable to the claimant.  

In this case, the record reflects that the attorney filed the 
latest, June 1997, fee agreement with the Board in July 1997.  
Past-due benefits are payable based on the November 1998 
rating decision, which granted service connection for tarsal 
tunnel syndrome and assigned separate ratings of 10 percent 
for each foot, and awarded an increased rating for residuals 
of bilateral frozen feet, such benefits having been 
previously denied by the Board in November 1995.  The fee 
agreement provides for 20 percent of the total amount of any 
past-due benefits awarded on the basis of the veteran's claim 
as the total fee for the attorney's services.  Finally, the 
agreement clearly indicates that the payment of attorney fees 
is contingent on the award by VA of past-due benefits.

Consequently, the Board concludes that the requirements of 38 
U.S.C.A. § 5904(d) and 38 C.F.R. § 20.609(h), for payment of 
the attorney's fee by VA from past-due benefits, are met 
concerning the past-due benefits resulting from the grant of 
service connection for tarsal tunnel syndrome secondary to 
bilateral frozen feet, and from award of an increased rating 
for bilateral frozen feet.  The amount of the attorney's fee 
will be discussed below.  

II.  Claim for Service Connection for Trimalleolar Fracture 
of the Left Ankle

It is also clear that the criteria for eligibility for 
payment of attorney fees from past-due benefits awarded by 
the RO for disability from trimalleolar fracture of the left 
ankle have not been met.  The veteran did not sustain the 
ankle fracture until after the Board's November 1995 
decision.  The RO granted service connection for trimalleolar 
fracture of the left ankle in November 1998 and awarded a 20 
percent rating, effective from the date of the injury in 
February 1997.  Although the veteran became entitled to the 
payment of past-due benefit for disability from trimalleolar 
fracture of the left ankle, such benefits were not awarded 
after any final decision by the Board concerning entitlement 
to service connection for trimalleolar fracture of the left 
ankle.  The Board concludes that the attorney is not eligible 
for the payment of attorney's fees from past-due benefits 
awarded for disability from trimalleolar fracture of the left 
ankle.  Moreover, the Board notes that the terms of the 1996 
and 1997 fee agreements filed with the Board do not include 
representation before VA concerning this issue.

III.  Fee Paid from Past-Due Benefits

Past-due benefits are defined in 38 C.F.R. § 20.609(h)(3) as

a nonrecurring payment resulting from a 
benefit, or benefits, granted on appeal 
or awarded on the basis of a claim 
reopened after a denial by the Board . . 
. or the lump sum payment which 
represents the total amount of recurring 
cash payments which accrued between the 
effective date of the award, as 
determined by applicable laws and 
regulations, and the date of the grant of 
the benefit by the agency of original 
jurisdiction, the Board . . ., or an 
appellate court.

In this case, the past-due benefits resulting from the 
November 1998 rating decision involve a grant of service 
connection and award of separate 10 percent ratings for 
tarsal tunnel syndrome in each of the veteran's feet, for 
which the attorney may receive 20 percent of the resulting 
past-due benefits; a grant of service connection and a 20 
percent rating for trimalleolar fracture of the left ankle, 
for which the attorney may not receive 20 percent of the 
resulting past-due benefits; and an award of an increased 
rating of 50 percent for residuals of bilateral frozen feet 
effective from November 16, 1992 to January 12, 1998, and 
separate 30 percent ratings for each foot, effective from 
January 12, 1998, for which the attorney may receive 20 
percent of the resulting past-due benefits.  The matter is 
further complicated by the different effective dates of the 
awards:  November 16, 1992, for the 50 percent rating for 
frozen feet; January 12, 1998, for separate 30 ratings for 
residuals of frozen feet for each foot; and August 11, 1998, 
for separate 10 percent ratings for each foot for tarsal 
tunnel syndrome.  

The regulation provides that the beginning date of the period 
of past-due benefits is the effective date of the award, 
i.e., November 16, 1992, for residuals of bilateral frozen 
feet; January 12, 1998, for the separate 30 percent ratings 
for each foot for residuals of frozen feet; and August 8, 
1998, for separate 10 percent ratings for each foot for 
tarsal tunnel syndrome.  The regulation also provides that 
the ending date for the period of past-due benefits is the 
date of the rating decision, i.e., November 12, 1998.

Because the attorney may not receive payment from the past-
due benefits that resulted from the grant of service 
connection and the award of a 10 percent disability 
evaluation for the fracture of the left ankle, the difference 
between the amount paid - based on the former disability 
evaluation of 30 percent - and the amount due must be 
calculated as if that award had not been made.  The award of 
the 50 percent rating for the residuals of frozen feet with 
osteoarthritis and bone spurs from November 16, 1992 was not 
affected by the later effective date of the grant of service 
connection for the ankle fracture.  When the evaluation for 
the residuals of frozen feet was changed to separate 30 
percent evaluations for the right and left lower extremity, 
effective from January 12, 1998, that would have resulted in 
a combined disability evaluation of 60 percent, based on the 
combined rating table and application of the bilateral 
factor.  See 38 C.F.R. § 4.25 and 4.26 (1998).  The addition 
of the two separate 10 percent disability evaluations for the 
tarsal tunnel syndrome of the right and left lower extremity, 
effective from August 11, 1998, would have resulted in a 
combined rating of 70 percent from that date, again based on 
the combined rating table and application of the bilateral 
factor.

Thus, the past-due benefits of which the attorney will 
receive 20 percent are based on the difference between the 
amount paid for the former 30 percent disability evaluation 
and that which would be paid for the 50 percent evaluation 
from November 11, 1992, a 60 percent combined evaluation from 
January 12, 1998, and a 70 percent combined evaluation from 
August 11, 1998.  This, of course, differs from the actual 
combined evaluations of 70 percent, effective from February 
15, 1997, and 80 percent, effective from August 11, 1998, 
which include the rating for the ankle fracture.  Thus, the 
amount paid to the attorney may differ from the amount 
withheld by the RO pending the Board's decision on the 
attorney's eligibility for payment.


IV.  Effect of Termination of Representation Prior to Award

The veteran has asserted that the attorney should not be paid 
a fee because she withdrew from his representation prior to 
the date of November 1998 award.  He has asserted that she 
moved to a western state and suggested to the veteran that he 
would be better represented if he had local counsel.  The 
attorney has submitted a letter in which the veteran advised 
the attorney that he would not require her services after 
June 18, 1998.  The Board notes that the veteran appointed a 
veteran's service organization as his representative on June 
24, 1998.

The attorney fee agreement provides that if the veteran 
discharges the attorney after the attorney has "fully 
performed, substantially performed, or contributed 
substantially to the results finally obtained" the fee would 
still be owed as provided in the agreement.  The Board notes 
that the preponderance of the attorney's time and effort on 
the veteran's behalf was expended prior to the veteran's June 
1998 dismissal of the attorney.  Although VA examinations 
were conducted in August 1998, such examinations were 
pursuant to the Board's remand-an action which resulted from 
the attorney's successful efforts in representing the veteran 
before the Court.  Moreover, the attorney's accounting of her 
time shows that she expended a considerable amount of time 
before June 1998 in matters concerning the scheduling of 
these examinations.  The Board finds that the attorney had 
substantially performed, and contributed substantially to the 
results finally obtain.

Further, since the fee totals no more than 20 percent of 
past-due benefits, it is presumed reasonable in the absence 
of evidence to the contrary.  See 38 C.F.R. § 20.609(f) 
(1998).  Nonetheless, the Board will consider whether the fee 
is reasonable in fact.

Factors to be considered in evaluation the reasonableness of 
a fee are set out at 38 C.F.R. § 20.609(e) and include the 
following:  (1)  The extent and type of services the 
representative performed; (2) the complexity of the case; (3) 
the level of skill and competence required of the 
representative in giving the services; (4) the amount of time 
the representative spent on the case; (5) the results the 
representative achieved, including the amount of any benefits 
recovered; (6) the level of review to which the claim was 
taken and the level of the review at which the representative 
was retained; (7) rates charged by other representatives for 
similar services; and (8) whether, and to what extent, the 
payment of fees is contingent upon the results achieved.

As noted earlier, the payment of the fee was made entirely 
contingent on the results achieve.  Such an arrangement has 
the effect of benefiting the veteran by enhancing access to 
legal services.  He was not required to pay a substantial 
retainer or to pay attorney fees over the course of the long 
pendency of the claim.  The attorney assumed the entire risk 
that her efforts might go uncompensated.  Further, excellent 
results were achieved.  The veteran was granted service 
connection for disabilities for which service connection had 
been previously denied.  He was also awarded a substantial 
increase in benefits.  The claim was moderately complex in 
that it involved several issues and several disabilities.  
The attorney has considerable legal experience and has 
represented veterans exclusively for the past four years.  
She expended a reasonable amount of time in representing the 
veteran concerning these claims.  The case had to be reviewed 
by the Court prior to attaining the results achieved, a level 
of review which required expertise beyond the abilities of 
the veteran.  The attorney spent a considerable amount of 
time representing the veteran before VA and the Board.  The 
Board concludes that the attorney fee agreement is reasonable 
in fact and that the fee should be paid as provided herein.



ORDER

Eligibility for payment directly by VA to the attorney for 
services rendered before VA on the issues of entitlement to 
service connection for tarsal tunnel syndrome and increased 
rating for residuals of bilateral frozen feet with 
osteoarthritis and heel spurs is established.  The attorney 
should be paid 20 percent of past-due benefits awarded the 
veteran based on the difference between the amount paid for 
the former 30 percent disability evaluation and that which 
would be paid for the 50 percent evaluation from November 11, 
1992, a 60 percent combined evaluation from January 12, 1998, 
and a 70 percent combined evaluation from August 11, 1998.  

Eligibility for payment of attorney fees from past-due 
benefits awarded for trimalleolar fracture of the left ankle 
is denied.  None of the veteran's past-due benefits resulting 
from the grant of service connection for trimalleolar 
fracture of the left ankle by the rating decision of November 
12, 1998, should be paid to the attorney.



		
	MARY GALLAGHER
Member, Board of Veterans' Appeals



 


